Citation Nr: 1711902	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), to include as secondary to service-connected pleural plaques.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Richard, Associate Cousel






INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1965 to November 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Denver, Colorado, Regional Office (RO) which, in pertinent part, established service connection for pleural plaques and denied service connection for COPD.  The appeal was previously remanded in September 2014 for additional development.


FINDINGS OF FACT

1.  Service connection is in effect for pleural plaques.

2.  The evidence is at least in relative equipoise as to whether currently diagnosed COPD is related to the conceded asbestosis exposure. 


CONCLUSION OF LAW

The criteria for service connection for COPD have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014)  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Veterans Appeals (Court) that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. In this decision, the Board grants service connection for COPD.  As such action represents a complete grant of the benefits sought on appeal, no further discussion of VA's duties to notify and to assist is necessary or compliance with the prior Board remand.  Any due process error would be non-prejudicial.

II. Service Connection for COPD

The Veteran asserts that service connection for COPD is warranted as the disorder was precipitated by his asbestos exposure during active service, or in the alternative, as secondary to service connected pleural plaques. 

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (a). Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 (a) where it is demonstrated that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439.  
Service-connection is currently in effect for pleural plaques.

In a December 2009 VA examination, the examiner diagnosed COPD and pleural plagues.  The examiner found that the pleural plagues were related to in-service asbestos exposure but that the diagnosed COPD was less likely as not a result of exposure to asbestos in the military service. 

The claims file, however, contains additional evidence regarding a nexus between the in-service asbestos exposure and COPD.  

A February 2010, record from the Veteran's private pulmonologist, diagnosed him with COPD and asbestosis with pleural plaques related to asbestos exposure.  A June 2010 VA report  contained an opinion that, "it was difficult to believe that chronic obstructive pulmonary disease is not related to the asbestos exposure."  Considering these two pieces of evidence, the Board is cognizant that neither provides an explicit statement that the diagnosed COPD is as least as likely as not due to the conceded in-service exposure.  This evidence, however, when read for overall meaning and content indicates that the clinicians were indicating a connection between the Veteran's COPD and the asbestos exposure, especially the June 2010 record.  Additional VA treatment records note a connection between a diagnosis of asbestosis and COPD; as asbestos exposure has been conceded, the Board finds that this further supports a finding of nexus between COPD and in-service exposure.

In summary, the record shows a clear diagnosis of COPD and exposure to asbestosis has been conceded.  Considering the opinion evidence of record, as outlined above, the Board finds that the evidence is at least in relative equipoise as to the remaining element, nexus.  As the evidence is in relative equipoise, service connection is granted.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service-connection for COPD is now warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for COPD is granted.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


